Case: 19-13608    Date Filed: 03/20/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-13608
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:18-cr-00092-WS-MU-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JASPER JERMAINE REED,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                               (March 20, 2020)

Before WILLIAM PRYOR, JILL PRYOR, and GRANT, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
              Case: 19-13608    Date Filed: 03/20/2020   Page: 2 of 2



997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily).




                                        2